ALLOWABILITY NOTICE

Reasons for Allowance
Applicants’ amendments and remarks filed 05/26/2022 have been entered and considered and are found persuasive.  Applicants have amended independent claims to incorporate subject matter that was indicated as allowable in the non-final rejection mailed 02/28/2022.  
The restriction requirement between Groups I and II, as set forth in the Office action mailed on 02/28/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn and re-joined as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/28/2022 is withdrawn.  Claims 10, 12 and 13, directed to Group II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 3, 4, 6-14, 16-17, 27-28 and 40-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of an object tracking method, comprising: obtaining an image of an area in front of a vehicle; dividing the image of the area in the front of the vehicle into a plurality of sub- images; determining a plurality of first sub-images that satisfy a plurality of threshold conditions out of the plurality of sub-images; selecting a plurality of target sub-images out of the plurality of first sub-images, at least one of the plurality of first sub-images is not selected as one of the plurality of target sub- images; and recognizing a target object in one of the plurality of target sub-image, wherein the plurality of threshold conditions comprise: a real distance between the target object in a sub-image and the front of the vehicle is in a first threshold distance range; a real height of the target object in the sub-image is in a threshold height range; a real width of the target object in the sub-image is in a threshold width range; and a real distance between a central point of the sub-image and one of two lateral sides of the vehicle closer to the central point of the sub-image is in a second threshold distance range, and the relationships given in the expressions of the independent claims The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
For example, Tseng, Ibrahim, and Tan all teach using monocular cameras for vehicle obstacle detection where depth distance is determined with the help of vanishing point detection. Certain obstacles are identified and the distance to them is estimated via a process that involves extending lines in the image, such as road markings, to a vertex near the horizon to determine a ‘vanishing point’. Equations are given in each of these references which use the detected vanishing point, the focal length of the camera and the camera pitch angle to extend the 2D image representation to estimate a distance to an object on a roadway with just the 2D image. None of these references teach or suggest the relationships in the equations given in the claims including the specific expressions for distance, height, width and lateral distance. Nagaoka and Lee likewise do not provide relevant teachings or suggestions for these expressions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661